Citation Nr: 1047638	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-21 201	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss 
disability.

2. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel









INTRODUCTION


The Veteran served on active duty from March 1974 to June 1975.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of rating decisions in March 2005 and in December 2006 of 
a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in June 2008, the Board denied service connection 
for a left ear hearing loss disability and for prostate cancer, 
and remanded the claim of service connection for hypertension to 
the RO via the Appeals Management Center in Washington, DC.

The Veteran appealed the Board's denial of service connection for 
a left ear hearing loss disability to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum Decision in 
October 2009, the Court vacated the Board's decision and remanded 
the matter for readjudication.  A mandate was issued on January 
6, 2010.  In an Order in August 2010, the Court denied the 
Secretary's motion to recall the January 6, 2010 mandate.  


FINDINGS OF FACT

According to the records of the Social Security Administration, 
the Veteran died in July 2009 while his appeal was pending before 
the Board. 








CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of 
death made by another Federal agency will be accepted as proof of 
death.  38 C.F.R. § 3.211(g).

According to the records of the Social Security Administration, a 
Federal agency, the Veteran died in July 2009, while his appeal 
was pending before the Board.

In the absence of evidence to the contrary, the Board accepts the 
finding by the Social Security Administration as proof of the 
Veteran's death during the pendency of the appeal and before the 
Board promulgated a final decision as the Board's initial 
decision was vacated by the Court and remanded to the Board for 
further adjudication. 

As the Veteran died during the pendency of the appeal, as a 
matter of law, the appeal does not survive the Veteran's death, 
and the appeal must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); 
Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); 
Landicho v. Brown, 7 Vet. App. 42, 53- 54 (1994).







The Board's dismissal of the appeal does not affect the right of 
an eligible person to file the request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans Benefits Improvements Act 
of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) 
(creating new 38 U.S.C.A. § 5121A, substitution in case of death 
of a claimant who dies on or as of October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under 38 U.S.C.A. 
§ 5121(a).  

The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the VA 
regional office from which the claim originated (listed on the 
first page of this decision).


ORDER

The appeal is dismissed.


		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


